Electronically Filed
                                                         Supreme Court
                                                         SCPW-XX-XXXXXXX
                                                         17-OCT-2018
                                                         02:02 PM
                          SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I
_________________________________________________________________

                    EDWARD WAGNER, Petitioner,

                                 vs.

THE HONORABLE KEITH K. HIRAOKA, Judge of the Circuit Court of the
        First Circuit, State of Hawai#i, Respondent Judge,

                                 and

 STEPHEN KEAWE ROY; REBECCA ROY; GOVERNMENT EMPLOYEES INSURANCE
CO.; GEICO INSURANCE AGENCY, INC.; TIMOTHY DAYTON; RICHARD DWYER;
                  and JOHN DORNAN, Respondents.
_________________________________________________________________

                        ORIGINAL PROCEEDING
                      (CIV. NO. 13-1-2053-07)

         ORDER DENYING PETITION FOR WRIT OF PROHIBITION
                      AND WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioner Edward Wagner’s

petition for writ of prohibition and writ of mandamus, filed on

August 27, 2018, the documents attached thereto and submitted in

support thereof, and the record, it appears that the respondent

judge complied with the procedure set forth in Grube v. Trader,

142 Hawai#i 412, 420 P.3d 343 (2018) in addressing the sealing

issue, an appeal is pending in the Intermediate Court of Appeals

(CAAP-XX-XXXXXXX), and petitioner fails to demonstrate that he is
entitled to the requested extraordinary writ.   See Kema v.

Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334, 338 (1999) (a writ of

mandamus is an extraordinary remedy that will not issue unless

the petitioner demonstrates a clear and indisputable right to

relief and a lack of alternative means to redress adequately the

alleged wrong or obtain the requested action); Gannett Pac. Corp.

v. Richardson, 59 Haw. 224, 226, 580 P.2d 49, 53 (1978) (a

petition for writ of prohibition is not meant to serve as a legal

remedy in lieu of normal appellate procedures).   Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of

prohibition and writ of mandamus is denied.

          DATED: Honolulu, Hawai#i, October 17, 2018.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack

                              /s/ Michael D. Wilson




                                2